Whitfield, C. J.,
delivered the opinion of the court.
■ The testimony in this case malees it clear, as we think, that a very large part of the amount for which the jury returned a *386verdict was furnished by Paimell for the completion of the crop of 1907, and was not furnished on the faith of the contract for the year 1908, and this necessitates a reversal. We •cannot assent to the contention that, under our laws on this subject, there must be a conviction for the crime as a condition precedent to the right to sue for the damages; but, for the error indicated, the judgment is reversed, and the cause remanded.

Reversed.